        Case 9:20-cv-00019-DLC Document 57 Filed 04/12/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 FRIENDS OF THE BITTERROOT,
              Plaintiff,                          CV 20–19–M–DLC

        vs.

 LEANNE MARTEN, Regional                           ORDER
 Forester of Region One of the U.S.
 Forest Service, UNITED STATES
 FOREST SERVICE; an agency of the
 U.S. Department of Agriculture,

              Defendants.

      Currently pending before the Court is Plaintiff’s Motion for Attorneys’ Fees

and Other Expenses. (Doc. 52.) On April 8, 2021, Plaintiff filed a notice,

indicating that they voluntary withdraw said motion (Doc. 52), pursuant to a

settlement agreement entered into between the parties. (Doc. 56.) Plaintiff’s

proposed order seeks dismissal of said motion with prejudice. (Doc. 56-2.)

      Accordingly, IT IS ORDERED that the Plaintiff’s motion (Doc. 52) is

DISMISSED with prejudice.

      DATED this 12th day of April, 2021.




                                         1
